In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                          ___________________________
                               No. 02-20-00358-CV
                          ___________________________

                     IN RE JEFFERY C. ARNIER SR., Relator1




                                Original Proceeding
                    Probate Court No. 2 of Tarrant County, Texas
                         Trial Court No. 2019-GD00160-2


                  Before Womack, J.; Sudderth, C.J.; and Wallach, J.
                         Per Curiam Memorandum Opinion




      1
       We have changed the style of the case to reflect the name of the relator in the
caption. See Tex. R. App. P. 52.1.
                            MEMORANDUM OPINION

       Relator, Jeffery C. Arnier Sr., court investigator for Probate Court No. 2 of

Tarrant County, filed a petition for writ of mandamus seeking relief from the probate

court’s order denying his motion for an in-person trial on his application for

guardianship of the person of proposed ward Judy Love. We deny the petition.

       Relator’s petition does not provide facts or evidence specific to Love’s case and

thus does not show a need for relief. See In re Garza, No. 07-14-00347-CV, 2014 WL
5255162, at *2 (Tex. App.—Amarillo Oct. 14, 2014, orig. proceeding) (mem. op.)

(noting that relator has the burden to establish in the petition the facts entitling relator

to relief). Further, as the probate court’s order denying relator’s motion states that

Love’s needs are being met and that there is no immediate need for a trial, any threat

to Love’s due process rights from a remote guardianship trial is, at this point,

hypothetical. See In re Penney, No. 05-14-00503-CV, 2014 WL 2532307, at *2 (Tex.

App.—Dallas June 4, 2014, orig. proceeding) (mem. op.) (stating that Texas courts have

no jurisdiction to render advisory opinions addressing a hypothetical injury and that this

jurisdictional requirement applies to mandamus proceedings). Accordingly, we deny

relator’s petition. See Tex. R. App. P. 52.8(a).

                                                        Per Curiam

Delivered: November 25, 2020




                                             2